Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 28, 2015

                                    No. 04-15-00597-CV

                                 Julia Ann HERNANDEZ,
                                         Appellant

                                             v.

                                   Jaqueline R. GOEDE,
                                          Appellee

                 From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2015CV00194
                       Honorable David J. Rodriguez, Judge Presiding

                                          ORDER

       In accordance with this court’s opinion issued this date, this appeal is DISMISSED for
want of jurisdiction. It is ORDERED that costs shall be assessed against appellant.

       It is so ORDERED on October 28, 2015.


                                              _____________________________
                                              Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2015.


                                              _____________________________
                                              Keith E. Hottle, Clerk